Long, J.
Patrick O'Brien, the defendant, was employed as a contractor by the owner of the logs upon which a lien was 'declared for labor performed by the plaintiff upon the products described in the plaintiff's declaration. O'Brien failed to pay the plaintiff for said work in skidding a portion of said logs, who filed a statement of lien, through his father, Isaac F. Huntoon, who is described as agent in the body of the statement, but who signs his name, “ Isaac F. Huntoon, Claimant,” in the county clerk's office for Muskegon county, and instituted and carried on proceedings for the enforcement of such lien before a justice of the peace, under Act No. 229, Laws of 1887. The statement of lien, the affidavit-for writ- of attachment, and the declaration contained the *229same description of property upon which the lien is' claimed, as follows:
“About 400,000 feet of pine saw-logs (marks, if any, to this affiant unknown), now lying upon the lands belonging to Seth Evans partly, and upon the lands belonging to Rice Jones partly, in section' 23, Cedar Creek township, in Muskegon county and State of Michigan.”
By virtue of the writ of attachment, the officer seized about 100,000 feet of the logs described in the writ, and served the Avrit upon the principal defendant, and also upon P.- P. Leonard, the log-owner. Upon the return-day, the plaintiff and defendant, as well as the log-owner, appeared in said cause. The log-owner appeared for the purpose of defending against the lien. At the trial the justice rendered a judgment against the defendant for $37.87, together with $10 costs of suit, and found the same to be a lien upon all the products (about 400,000 feet of pine saw-logs) described in the plaintiff’s declaration. The defendant log-owner thereupon sued out of the Muskegon circuit court a writ of certiorari, where the case Avas heard, and the judgment in the justice’s court affirmed. The defendant log-owner brings the case to this Court by writ of error.
The affidavit for the Avrit of certiorari contains the following allegations of error:
1. That the justice erred in overruling the defendant log-owner’s first objection.
2. That the justice erred in overruling the defendant log-owner’s second objection.
3. That the justice erred in admitting the paper called a “ statement of lien,” and the certificate attached thereto, against defendant log-owner’s objection.
4. That the justice erred in declaring, against the objection and protest of defendant log-OAvner, the amount of said judgment to be a lien upon all the product described in plaintiff’s declaration.
It appears that Isaac Huntoon, the father of plaintiff, *230was called as a witness by' plaintiff, and asked to state-whether he swore to a statement of lien for his son, in December, as his agent or in his behalf. The answer to this question was objected to, as the statement itself would be the best evidence. This objection was overruled, and the witness answered that he did. This is the first error complained of. There was no error in receiving the answer. The question was competent for the purpose of identification of the statement of lien, which was offered and received, in evidence, and made a part of the case.
The witness was also asked if he filed this paper with the county clerk of Muskegon county on the day it was made, and, under objection, was permitted to answer that he did. There was no error in this ruling.
The plaintiff, to make his case, put in evidence a certified copy of the statement of lien, filed in the office of the county clerk. It is objected that this was not. properly certified to make it evidence, under the statute. How. Stat. § 7504, provides—
“Copies of all papers, records, entries, and documents-required by law to be filed by any public officer in his office, or to be entered or recorded therein, and duly filed, entered, or recorded according to law, certified by such officer to be a true transcript, compared by him with the original in his office, shall be evidence in all courts and proceedings in like manner as' the original would be, if produced.”
The certificate of the county clerk reads as follows:
“ State or Michigan,
County of Muskegon,
•'
“I, George S. Lovelace, clerk of said county and of the circuit court thereof, do hereby certify that the annexed and foregoing are true- copies of statement of lien, and of the whole of said original record, as compared by me.”
The objection is made that the certificate does not *231show that the copy was compared with the original statements filed in his office. The certificate is sufficient. It shows that it is a true copy of the original, and was compared by the clerk. No other construction could be given it than that the copy was compared with the original filed in his office. It was said in Bills v. Kessler, 36 Mich. 69, that it is not necessary that the certificate shall be in exact verbal conformity with the statute; it will be sufficient if it contains in . substance what the •section requires.
The last objection has no more force. The sheriff,, under the writ, seized- the logs of Mr. Leonard, and no other. The statement, affidavit, writ, and declaration contain the same description of property, and the sheriff returns that he seized about 100,000 feet of the logs mentioned and described in the writ. The rights of no other log-owner intervened; and it is not disputed that O'Brien, the contractor, was actually indebted to -the plaintiff in the amount claimed, and which was for labor expended upon the logs of Mr. Leonard.
There is no error in the record, and the judgment must be affirmed, with costs of both courts.
The other Justices concurred.